Citation Nr: 1718496	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-00 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II, service-connected posttraumatic stress disorder (PTSD), Agent Orange exposure, and diabetic neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to August 1968, to include courageous service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript from that hearing has been associated with the record on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his obstructive sleep apnea is related to his period of service, particularly his conceded Agent Orange exposure.  Alternatively, the Veteran claims that his obstructive sleep apnea is related to his service-connected PTSD, diabetes, or diabetic neuropathy.

This appeal was previously before the Board in July 2016.  At that time, the Board remanded the claim for a nexus opinion.  Specifically, the Board instructed the examiner to opine as to whether the Veteran's sleep apnea was caused or aggravated by his Agent Orange exposure, his PTSD, his diabetes mellitus, or his diabetes neuropathy.  

A VA clinician provided a medical opinion in August 2016.  The clinician stated that the Veteran's sleep apnea was not caused by his Agent Orange exposure, as medical literature does not support the contention that Agent Orange caused sleep apnea.  The clinician also opined that the Veteran's PTSD, diabetes mellitus, or diabetes neuropathy did not cause his obstructive sleep apnea, as these disabilities do not obstruct the outflow of air during sleep.  

The Board finds that an addendum opinion is necessary.  While the August 2016 VA opinion adequately addresses direct causation, the clinician failed to address whether the Veteran's service-connected disabilities aggravated his sleep apnea.  Accordingly, remand is required for an opinion regarding whether it is at least as likely as not that the Veteran's, PTSD, diabetes, or diabetic neuropathy aggravated his sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the August 2016 clinician (or another qualified clinician if the August 2016 clinician is unavailable) to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea was aggravated by his PTSD, diabetes mellitus, and diabetic neuropathy.

The medical professional is informed that "aggravation" is defined as a permanent worsening of a disability beyond its natural progression.

The rationale for all opinions expressed must also be provided.  If the medical professional is unable to provide any required opinion, he or she should explain why.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of the need for additional information, the medical professional should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the medical professional designated to provide the required opinions.

2. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




